United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2533
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Omar D. Maria

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: March 27, 2018
                              Filed: April 3, 2018
                                 [Unpublished]
                                 ____________

Before WOLLMAN, COLLOTON, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

      Omar Maria directly appeals the within-Guidelines-range sentence the district
     1
court imposed upon revoking his supervised release. His counsel has moved for

         1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
leave to withdraw, and has filed a brief arguing that the sentence is substantively
unreasonable.

      After careful review of the record, this court concludes that the district court
did not abuse its discretion in sentencing Maria. See United States v. Miller, 557
F.3d 910, 915-18 (8th Cir. 2009) (standard of review); United States v. Petreikis, 551
F.3d 822, 824 (8th Cir. 2009) (applying presumption of substantive reasonableness
to revocation sentence within Guidelines range). The judgment is affirmed, and
counsel’s motion to withdraw is granted.
                       ______________________________




                                         -2-